In re Williams, Julius; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Caddo, 1st Judicial District Court Div. 2, No. 234,596; to the Court of Appeal, Second Circuit, No. 48,-813-KH.
Relator represents that the district court has failed to act timely on a uniform application for post-conviction relief form filed on or about April 2010. If relator’s representation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district eourt is ordered to provide this Court with a copy of its judgment.